Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 6, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
  142239(62)                                                                                                  Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  GET BACK UP, INC. and WILLIAM TAYLOR,                                                                     Brian K. Zahra,
           Petitioners-Appellants,                                                                                     Justices

  v                                                                  SC: 142239
                                                                     COA: 299422
                                                                     Wayne CC: 08-107348-AA
  DETROIT BOARD OF ZONING APPEALS,
           Respondent-Appellee,
  and
  RUSSELL WOODS SULLIVAN AREA
  ASSOCIATION,
             Intervenor-Appellee.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s April 25,
  2011 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 6, 2011                   _________________________________________
         d0829                                                                  Clerk